Citation Nr: 1702133	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for carpal tunnel syndrome, right extremity, to include as secondary to service-connected Reynaud's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to September 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded the appeal in February 2012, May 2014, and July 2015, for further development.  After complying with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in January 2016.

The case has now returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.

2.  Carpal tunnel syndrome is not caused or aggravated by service-connected Reynaud's Disease.


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in, or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify in this case was satisfied by a pre-adjudicatory letter sent to the Veteran in April 2005 which fully complied with the VCAA content requirements with the exception of notifying the Veteran of the downstream issues of establishing an initial rating and effective date of award.  As the claim is denied, this notice error is non-prejudicial.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pursuant to the Board's February 2012 remand instructions, VA obtained treatment records specifically from the Central Alabama VA Medical Center (VAMC).  Notably, the remand stated that "the Veteran seeks treatment through the Veteran 'Arkansas' VA Healthcare System but did not reference any other VA facility.  After a review of the entirety of the record, the Board finds that the prior remand incorrectly referred to "Arkansas" rather than "Alabama" VA facilities as the record does not reflect any report from the Veteran of treatment in Arkansas, and the record does not suggest treatment within the Arkansas VA HealthCare System.  Accordingly, VA has substantially complied with the duty to obtain VA medical records as outlined in the Board's April 2014 remand instructions.

VA also afforded the Veteran examinations in July 2005, September 2007, April 2009, April 2012, August 2014, and January 2016, and obtained medical opinions in November 2005 and January 2016 with respect to his claimed upper right extremity disability.  In the most recent January 2016 VA examination, the examiner reviewed the evidence of record, considered the Veteran's medical history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  As such, the examination report and resulting opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Carpal tunnel syndrome is deemed an organic disease of the nervous system.  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 USCA § 1154(b) are not applicable.

Analysis

The Veteran contends that his right arm neurological condition, which is diagnosed as carpal tunnel syndrome, is related to his service-connected Reynaud's disease.  Service treatment records reveal that, in February 1982, the Veteran sustained a right arm injury when he slipped on the snow, and was diagnosed with a contusion injury.  The x-ray of the arm was found to be within normal limits with no osseous abnormalities noted, and the examiner recommended taking Aspirin or Tylenol for pain.  A few days later, the Veteran reported pain due to a radio falling on his right arm.  The examiner observed right wrist edema with limited range of motion, pain, and tenderness, and found that the Veteran had pulled a muscle in his right wrist.  The examiner also found that the Veteran had a soft tissue contusion and tenosynovitis of the tendons in the right forearm.  The examiner recommended the Veteran take Motrin and use a Volar splint for his arm.  In a follow up appointment a few days later, the examiner observed that the Veteran's swelling decreased and he had good motion of his hand and fingers.  The contusion was noted to be resolving.

Subsequently, in March 1982, the Veteran reported pain in his right arm due to a removable cast he had been wearing.  The examiner found that the Veteran had a large muscular knot on his right forearm caused by stress from the cast, and referred him to physical therapy.  The Veteran also reported a right hand injury in November 1983 which the examiner found to be a contusion, and recommended a metal splint for treatment.

In May 1992, in a Physical Evaluation Board (PEB) proceeding, the Veteran was diagnosed with Reynaud's phenomenon secondary to a cold weather injury incurred in service.  The Board found the Veteran to be physically unfit due to the disability, assigned a rating to determine the level of severity, and determined that the Veteran should be granted separation with severance pay, if otherwise qualified.
During a July 2003 VA examination, the Veteran reported having numbness in his hands following an "attack" of Reynaud's disease.  The examiner diagnosed the Veteran with carpal tunnel syndrome of the right upper extremity following an electromyography (EMG) study.  In a February 2005 VA clinical record, the Veteran reported numbness in his right hand, specifically in his thumb and from his thumb to his wrist.  In a July 2005 VA examination, the Veteran reported having a history of numbness which had worsened in the past 2-3 years.  He reported that the numbness starting in his right elbow and radiated into his hand, and that it was difficult to distinguish between the numbness due to carpal tunnel syndrome and numbness resulting from Reynaud's disease.  Subsequently, in a November 2005 VA opinion, the examiner found that it was not at least as likely as not that the Veteran's carpal tunnel syndrome was related to his Reynaud's disease as there was no medical literature to support the association between carpal tunnel syndrome and Reynaud's disease.  The examiner concluded that the Veteran had two separate disease or diagnostic entities that were unrelated to each other.

In a September 2007 VA examination, the Veteran continued to report numbness and tingling in his hands, especially in colder temperatures.  The only diagnosis provided was Reynaud's disease.  In a March 2009 VA examination, the examiner reaffirmed the Veteran's diagnosis of Reynaud's disease. 

Pursuant to the Board's February 2012 remand, another VA examination was conducted in April 2012.  The examiner stated that the Veteran had mild right carpal tunnel syndrome due to occupational repetitive motion activities.  The examiner indicated that the Veteran had worked for several years in the United States Postal Service (USPS) following his discharge from the military, and had numbness and tingling in his right hand for several years.  The Veteran exhibited mild intermittent pain, paresthesia, and numbness in his right upper extremity.  The examiner opined that it was less likely than not that the Veteran's carpal tunnel syndrome was incurred in or caused by an in-service injury or illness.  In support of the opinion, the examiner noted that internal medicine and rheumatology examinations of the upper extremities from 1992 and records from the PEB did not document carpal tunnel syndrome.  The examiner found that it was more likely than not that the Veteran developed carpal tunnel syndrome after his discharge from the military.  The examiner also noted that the Veteran had worked for the USPS following service, an occupation associated with repetitive motion activities, and thus it was more likely than not that his carpal tunnel syndrome developed after his discharge from the military as a consequence of years of repetitive motion activities as a postal worker.

The examiner also opined that it was less likely than not that the Veteran's carpal tunnel syndrome was proximately due to or the result of the Veteran's service-connected Reynaud's disease.  The examiner explained that service treatment records showed the Veteran having an episode of Reynaud's disease when exposed to temperatures less than or equal to 50 degrees, and that there was no documentation of residual symptoms in his extremities after an episode of Reynaud's disease was reversed with warming.  The examiner also noted that the Veteran's internal medicine and rheumatology examinations from 1992 did not document residuals of Reynaud's disease in his upper extremities.  Furthermore, the examiner stated that Reynaud's disease is a medical condition of small arteries causing reversible symptoms in the fingers and toes.  There is no evidence in existing medical literature that symptoms caused by Reynaud's disease have an anatomic connection to median nerve function.  Rather, the Veteran's carpal tunnel syndrome was caused by mild dysfunction of the distal right median nerve which developed as a consequence of an occupational repetitive motion injury.

Pursuant to the Board's May 2014 remand, an additional VA medical opinion was issued in August 2014.  In this opinion, the examiner opined that it was less likely than not that the Veteran's carpal tunnel syndrome was aggravated by his service-connected Reynaud's disease.  The examiner also found that the Veteran's carpal tunnel syndrome was not at least as likely as not aggravated beyond its natural progression.  In support of the opinion, the examiner explained that carpal tunnel syndrome and Reynaud's disease are unrelated anatomically and physiologically.  Carpal tunnel syndrome involves a specific peripheral nerve, the median nerve of the wrist, whereby compression within the carpal tunnel causes symptoms of numbness, tingling, pain, and weakness in the central fingers.  Reynaud's disease involves the arteries or arterioles of the digits in which there is an over reactive response to cold exposure which causes constriction of the blood vessels leading to coolness and color changes of the digits.  The examiner concluded that there is no recognized nexus between carpal tunnel syndrome, a peripheral nerve disorder, and the vascular disorder, Reynaud's disease, therefore carpal tunnel syndrome is not permanently aggravated by service-connected Reynaud's disease.

A final VA medical examination was conducted in January 2016 pursuant to the Board's July 2015 remand.  No acute fractures or dislocations were identified, and minimal age appropriate degenerative changes were observed at the first carpal metacarpal joint  The examiner opined that it was less likely than not that the Veteran's carpal tunnel syndrome had its onset in service or was etiologically related to service.  Upon reviewing the service treatment records, the examiner found no evidence of carpal tunnel syndrome or of any chronic or ongoing treatment of the right wrist, and there was no evidence of a previous fracture or posttraumatic change per the x-ray findings.  The examiner noted that the Veteran could not remember any specific treatment related to his right wrist while he was on duty.  The examiner also noted that possible risk factors for carpal tunnel syndrome included thyroid disorders, metabolic issues, and workplace factors including vibrations and repetitive motion.  Instead, the examiner agreed with the previous examiner's opinion that carpal tunnel syndrome was likely related to the Veteran's employment with the USPS, and the injuries to the Veteran's right wrist during service were likely self-limiting with no sequela.  The examiner concluded that there was no medical evidence to support the Veteran's contention that carpal tunnel syndrome was related to service.

After considering the pertinent evidence of record, the Board finds that service connection for carpal tunnel syndrome of the right extremity is not warranted.  The evidence does not show that there is any nexus between the Veteran's carpal tunnel syndrome and the injuries he incurred in service.  

The Veteran was diagnosed with carpal tunnel syndrome in June 2003 which satisfies the requirement of having a current disability to establish service connection.  There is also evidence in the Veteran's service treatment records to show that the Veteran sustained injuries to his right wrist and arm while in service, as established by medical records from February and March 1982.  However, the evidence of record does not establish a nexus between the Veteran's in-service wrist injuries and his current diagnosis of carpal tunnel syndrome.  

Service treatment records reflect that the Veteran's right wrist injuries were medically addressed in service.  Following the injuries, in a subsequent medical visit later that month, the provider noted that the Veteran exhibited favorable motion in his hands and fingers, decreased swelling, and that his contusion was resolving.  In March 1982, the Veteran reported having pain in his arm, which the examiner attributed to the cast he had been wearing, and in November 1983, the Veteran reported a right hand injury.  However in both instances, the Veteran did not report any further pain or difficulties after receiving treatment during service.  Furthermore, there was no mention of carpal tunnel syndrome in any of the service treatment records, including the PEB proceedings, nor did those records show any continued complaints, treatment, or diagnosis of a right extremity disability. 

The weight of the evidence is against a finding that the Veteran's carpal tunnel syndrome is etiologically related to the injuries the Veteran incurred in service.  In this regard, the April 2012 and January 2016 VA examinations are most probative. The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds these examinations to have significant probative value because they are based on a thorough review of the Veteran's medical history.  The VA examiner found no evidence of carpal tunnel syndrome or any evidence of any chronic or ongoing treatment of the wrist in service, and there was no evidence of a previous fracture or posttraumatic change per x-ray findings.  Instead, the examiner concluded that it was less likely than not that the Veteran's carpal tunnel syndrome was related to service, and that the disability likely resulted from repetitive motion incurred in his employment with the USPS.  In support of the opinion, the examiner noted that workplace factors, including vibrations and repetitive motion, were possible risk factors for carpal tunnel syndrome.

To the extent that the Veteran himself contends that a medical relationship exists between his carpal tunnel syndrome and his in-service injuries, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's carpal tunnel syndrome, is a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of his disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the April 2012 and January 2016 VA examinations are most probative in finding that it is less likely than not that the Veteran's carpal tunnel syndrome resulted from injuries that the Veteran incurred in service.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions do not support a finding of chronic right carpal tunnel syndrome since service.  In this respect, the Veteran is service-connected for Raynaud's disease which results in similar right hand symptoms as carpal tunnel syndrome.  On VA examination in July 2005, the Veteran reported difficulty distinguishing between the numbness associated with carpal tunnel syndrome as opposed to Raynaud's disease.  He did, however, describe a worsening of numbness 2 to 3 years previous which had started in his right elbow and radiated into his hand.  The VA examiner, based on this lay history - which the Board deems credible - and review of the medical evidence, found that the Veteran described the onset of right carpal tunnel syndrome after service.  Thus, while the Veteran's complaints of recurrent/persistent right hand numbness since service is credible, the Board finds that the Veteran is not competent to diagnose those symptoms to carpal tunnel syndrome as opposed to the service-connected Raynaud's disease.  The Board assigns much greater probative weight to the opinion of the VA examiner who, based upon medical training and expertise combined with a review of the record, found that the Veteran's right carpal tunnel syndrome did not manifest until many years after service.  Notably, the VA examiner's opinion is supported by records from around the time of the Veteran's separation from service, including the PEB proceedings, which are negative for any treatment, complaint, or diagnosis pertinent carpal tunnel syndrome, which also weigh against a finding of continuity.  As the Veteran was not diagnosed with carpal tunnel syndrome until many years after service and there was a significant period of time between his in-service injuries and his post-service complaints where the medical record was silent for complaints of carpal tunnel syndrome, the Board concludes that the weight of the evidence is against a finding of any continuity of carpal tunnel syndrome symptomatology - as opposed to service-connected Raynaud's disease - since service.

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). 

In this instance however, service connection for carpal tunnel syndrome on a presumptive basis is not warranted as the record does not show any evidence of the disability manifesting within one year of the Veteran's separation from active duty service.  In this regard, the earliest evidence of carpal tunnel syndrome is in the July 2003 VA medical record which diagnosed the Veteran with carpal tunnel syndrome of the right extremity.  Again, the VA examiner found that the Veteran's description of symptomatology, in addition to record review, did not reflect the onset of right carpal tunnel syndrome until many years after service.  Accordingly, service connection for carpal tunnel syndrome based upon a presumptive basis is not warranted.

The preponderance of the evidence, likewise, weighs against a finding of service connection for carpal tunnel syndrome secondary to service-connected Reynaud's disease.  In this regard, the April 2012 and January 2016 examinations are again most probative.  The April 2012 examination specifically noted that both carpal tunnel syndrome and Reynaud's disease were unrelated anatomically and physiologically, and there was no recognized nexus between the two.  Similarly, the January 2016 examination also noted the possible risk factors for carpal tunnel syndrome, which did not include Reynaud's disease, but did include repetitive motion resulting from employment.  As noted above, these examiners performed a thorough review of the Veteran's medical history and concluded, based upon a detailed rationale, that his carpal tunnel syndrome is not related to his service-connected Reynaud's disease.  Accordingly, the claim for service connection for carpal tunnel syndrome secondary to Reynaud's disease is also unwarranted.

In sum, the Board finds that service connection for carpal tunnel syndrome of the right extremity must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for carpal tunnel syndrome, right extremity, to include as secondary to service-connected Reynaud's disease, is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


